 



Exhibit 10.1
SERVICES AGREEMENT
     THIS AGREEMENT (the “Agreement”) for the performance of services is
effective as of September 1, 2007, between Panda Energy Management, LP (“PEM”),
a Delaware limited partnership, and Panda Ethanol, Inc. (“PEI” or the
“Company”), a Nevada corporation. PEM and the Company are hereinafter sometimes
referred to individually as a “Party” and jointly as the “Parties.”
     WHEREAS, PEM currently provides administrative services to PEI and its
subsidiaries;
     WHEREAS, in order to support the ongoing business operations of the
Company, PEM and the Company desire that PEM provide, or coordinate the
provision of, certain administrative services (as described more fully below) to
the Company from the effective date of this Agreement until such time that this
Agreement is terminated pursuant to Section 8 hereof and set out more
specifically on Schedule 1 hereto;
     WHEREAS, this Agreement shall be deemed binding upon and inure to the
benefit of the successors of PEM and the Company;
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Parties hereto agree as follows:
1. Description of PEM Services. Subject to the terms and provisions of this
Agreement, PEM shall:
     (a) provide the Company with, or coordinate the provision to the Company
of, general administrative services of an employment, financial, technical,
commercial, administrative and/or advisory nature as set forth more specifically
on Schedule 1 which is attached hereto and made a part hereof for all purposes;
and
     (b) provide such other specific services as the Company may from time to
time reasonably request, subject to PEM’s sole discretion and PEM being in a
position to provide such additional services at the time of such request.
The services to be provided by PEM pursuant to this Section 1 shall be referred
to collectively herein as the “PEM Services,” and individually as a “PEM
Service.” It is understood and agreed that certain of the PEM Services described
on Schedule 1 hereto may not be relevant or necessary to the Company’s business
and operations. To the extent that such PEM Services are not relevant or
necessary, then PEM will not provide, or coordinate the provision of, such PEM
Services to the Company.
All PEM Services provided to the Company pursuant to this Agreement shall be
based solely on information and communications provided to PEM by the Company
and PEM shall not be liable for any inaccuracy, liability, loss, damage, claim,
or expense of any kind, including costs and attorneys fees, due to or arising
out of PEM’s reliance on the information or communications provided by the
Company.
2. Provision of PEM Services. PEM shall, with respect to the PEM Services
provided to the Company pursuant to this Agreement, have sole discretion with
respect to whom and what entity, including its successor or a third party, shall
provide such PEM Services. PEM may, without any consent or approval of the
Company:
     (a) subcontract any PEM Service, in whole or in part, to any individual,
corporation, partnership, trust, association, or entity of any kind or nature;
provided, however, that if in connection with any such

- 1 -



--------------------------------------------------------------------------------



 



subcontracting of a PEM Service, it is anticipated that such subcontract will
exceed $50,000, PEM shall first obtain the prior written consent of the Company;
     (b) amend any PEM Service contract; or
     (c) cease to subcontract any PEM Service, in whole or in part.
PEM shall, with respect to the PEM Services provided to the Company pursuant to
this Agreement, remain responsible for the rendering to the Company of any PEM
Service that is subcontracted, in whole or in part. Also, PEM shall be solely
responsible for its obligations to the subcontractor under each PEM Service
subcontract.
3. Consideration for Services. The Company shall pay PEM in accordance with this
Section 3 and PEM shall accept as consideration for the PEM Services rendered to
the Company pursuant to Section 1(a) the charges for such PEM Services as are
set forth on each applicable Schedule 1 hereto.
For the PEM Services rendered to the Company pursuant to Section 1(b), the
Company shall be charged certain fees to be subsequently negotiated and agreed
to by the Parties at the time such PEM Services are requested.
Payment for all services under this Agreement shall be paid to PEM as described
in Exhibit 1 hereto.
4. Terms of Payment for PEM Services.
     (a) Within thirty days from the end of each calendar month, PEM will submit
an invoice to the Company for all expenses to be reimbursed to the Company in
cash, as specified in Exhibit 1. Such expenses shall be immediately due and
payable and if not paid within thirty (30) days shall bear interest at the rate
of 12% per annum.
     (b) As used herein, “Payment Date” shall mean the last day of each calendar
quarter (namely, March 31, June 30, September 30 and December 31) of PEI
beginning with the quarter ended December 31, 2007 (and which for purposes of
this Agreement shall include the months of September, October, November and
December, 2007 for the first such period). Within thirty days after the Payment
Date and for all PEM Services provided during the period immediately prior to
the Payment Date, PEM shall submit in writing an invoice or invoices covering
its charges to the Company for PEM Services provided pursuant to this Agreement
and rendered to the Company hereunder that are to be paid in common stock of the
Company a specified in Exhibit 1.
5. Audit Rights and Records Retention. The Company shall, in order to obtain
additional information regarding such PEM Services, have the right to audit and
review any charges or invoices for PEM Services. PEM shall cooperate with any
such review or audit, and shall make the information reasonably required to
conduct such audit available on a timely basis.
PEM shall create and maintain accurate records regarding the PEM Services
provided pursuant to this Agreement and the amounts charged and paid or received
under this Agreement; such records shall include information regarding the
determination of the charges or the cost allocation for any such PEM Services.
PEM shall create and maintain those records with the same degree of completeness
and care as it maintains its other similar business records and shall maintain
those records for the time or times required by applicable law or regulation.

- 2 -



--------------------------------------------------------------------------------



 



6. WARRANTIES. THIS IS A SERVICES AGREEMENT. EXCEPT AS EXPRESSLY STATED IN THIS
AGREEMENT, THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OR GUARANTIES, INCLUDING,
BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE OR FITNESS
FOR A PARTICULAR PURPOSE.
7. Standard of Conduct; Limitation on Liability.
     (a) PEM shall have no liability with respect to its furnishing of PEM
Services hereunder to the Company except on account of PEM’s gross negligence or
willful misconduct
     (b) In no event shall PEM have any liability, whether based on contract,
tort (including, without limitation, negligence), warranty or any other legal or
equitable grounds, for any punitive, consequential, special, indirect or
incidental loss or damage suffered by the Company arising from or related to
this Agreement, including without limitation, loss of data, profits (excluding
profits under this Agreement), interest or revenue, or use or interruption of
business, even if the Company is advised of the possibility of such losses or
damages.
     (c) In no event shall PEM’s liability, whether based on contract, tort
(including without limitation, negligence), warranty or any other legal or
equitable grounds, exceed in the aggregate the amount of fees paid to PEM under
this Agreement. In no event shall PEM have any liability of any kind under this
Agreement to any third party.
     (d) The Company agrees to indemnify and hold harmless PEM, its employees,
agents, officers, directors, stockholders and affiliates from any and all
claims, demands, complaints, liabilities, losses, damages and all costs and
expenses (including legal fees) (collectively, “Damages”) arising from or
relating to the use of any Service or any person using such Service (including
but not limited to Damages for injury or death to persons or damage to property)
to the extent not arising from the willful misconduct, bad faith or negligence
of PEM. PEM represents and warrants that it has all necessary right and
authority to provide the PEM Services contemplated hereunder.
8. Termination. This Agreement and the provision, or coordination of provision,
of PEM Services by PEM as the case may be, may be terminated on the earlier of:
     (a) notice by either party; or
     (b) one year from the date hereof.
Upon any such termination of PEM Services, PEM shall be compensated for all PEM
Services rendered to the date of termination in accordance with the provisions
of this Agreement.
Upon any such termination of the PEM Services provided to the Company, PEM shall
provide or, as applicable, coordinate the provision of, copies, in a mutually
agreed format or in a format specified by the Company, of information and data
related to the PEM Services provided to the Company. The cost of such provision
shall be borne by the Company. Original information and data related to the PEM
Services provided to the Company shall remain with PEM.
9. Performance. The PEM Services to be rendered pursuant to this Agreement shall
be performed in the same manner and with the same skill and care as PEM employs
in the performance of its own business.

- 3 -



--------------------------------------------------------------------------------



 



10. Independent Contractor. PEM is providing the PEM Services pursuant to this
Agreement as independent contractors and the Parties hereto hereby acknowledge
that they do not intend to create a joint venture, partnership or any other type
of agency between them.
11. Confidentiality. Any Information (as defined below) conveyed or otherwise
received by or on behalf of a Party in conjunction herewith is confidential.
PEM, on behalf of itself and any subsidiary, and the Company, on behalf of
itself and any subsidiary, each agree to hold, and cause its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to PEM’s or the Company’s confidential and proprietary
Information, all Information concerning the other (or its business) and the
other’s subsidiaries (or their respective businesses) that is either in its
possession (including Information in its possession prior to the date of this
Agreement) or furnished by the other or the other’s subsidiaries or their
respective directors, officers, employees, agents, accountants, counsel and
other advisors and representatives at any time pursuant to this Agreement, and
shall not use such Information other than for such purposes as may be expressly
permitted hereunder, except, in each case, to the extent that such Information
has been (i) in the public domain through no fault of such Party or its
subsidiaries or any of their respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives; (ii) later lawfully
acquired from other sources by such Party or any of its subsidiaries, which
sources themselves are not bound by a confidentiality obligation; or (iii)
independently generated without reference to any proprietary or confidential
Information of the other Party. As used herein, “Information” shall mean
information, whether or not patentable or copyrightable, in written, oral,
electronic or other tangible or intangible forms, including studies, reports,
records, books, contracts, instruments, surveys, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data.
12. Ownership of Information. Any Information owned by one Party or any of its
subsidiaries that is provided to the other Party or any of its subsidiaries
pursuant to this Agreement shall remain the property of the providing Party.
Unless specifically set forth herein, nothing contained in this Agreement shall
be construed as granting or conferring rights of license or otherwise in any
such Information. Upon termination of this Agreement or the earlier termination
of any PEM Services provided hereunder, PEM shall be obligated to return to the
Company, as soon as reasonably practicable, any equipment or other property of
the Company relating to the PEM Services provided hereunder which is in the
control or possession of PEM. Notwithstanding the foregoing, any Information or
data related to the payroll and employee benefit plans (the “Plans”) of the
Company will belong to such Plans and such Plans shall be the owners of all
Information related to such payroll and employee benefit Plans. Upon termination
of this Agreement, all employee benefit Plan Information and data, along with
such employee benefit plan files, as necessary, shall be transferred, as
applicable, to such employee benefit Plans. Upon termination of this Agreement,
all payroll Information and data, along with employee personnel files, as
necessary, shall be transferred to the Company.
13. Amendment. This Agreement shall not be amended, modified or supplemented
except by a written instrument signed by an authorized representative of each of
the Parties.
14. Force Majeure. Any delays in or failure of performance by any Party hereto,
other than the payment of money, shall not constitute a default hereunder if and
to the extent such delays or failures of performance are caused by occurrences
beyond the reasonable control of such Party, including, but not limited to: acts
of God or the public enemy; expropriation or confiscation of facilities;
compliance with

- 4 -



--------------------------------------------------------------------------------



 



any order or request of any governmental authority; acts of war; riots or
strikes or other concerted acts of personnel; power failure; or any causes,
whether or not of the same class or kind as those specifically named above,
which are not within the reasonable control of such Party.
15. Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, without
the prior written consent of the other Party; provided, however, that PEM shall
have the right and option to, without the prior consent of PEM, assign this
Agreement and the Company’s rights, interests or obligations hereunder to an
affiliate.
16. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given upon (a) a
transmitter’s confirmation of a receipt of a facsimile transmission (but only if
followed by confirmed delivery of a standard overnight courier the following
business day or if delivered by hand the following business day), (b) confirmed
delivery of a standard overnight courier or when delivered by hand or (c) the
expiration of five business days after the date mailed by certified or
registered mail (return receipt requested), postage prepaid, to the Parties at
the following addresses (or at such other addresses for a Party as shall be
specified by like notice):
If to PEM, to:
Panda Energy Management, LP
4100 Spring Valley Road, Suite 1001
Dallas, Texas 75244
Telephone: (972) 980-7159
Fax: (972) 980-6815
Attention: President
With a copy to PEM’s Chief Financial Officer
If to the Company, to:
Panda Ethanol, Inc.
4100 Spring Valley Road, Suite 1002
Dallas, Texas 75244
Telephone: (972) 361-1200
Fax: (972) 455-3880
Attention: President
With a copy to the Company’s Chief Financial Officer
Either Party may, by written notice to the other Party, change the address or
the party to which any notice, request, instruction or other documents is to be
delivered.
17. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter of this Agreement, and supersedes all
prior agreements and understandings, both written and oral; provided, however,
that it is understood and agreed that other payments may be made to PEM by the
Company pursuant to other financial arrangements that are agreed to by the
Parties hereto now or hereafter.
18. Governing Law; Dispute Resolution. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas applicable to
contracts executed in and to be performed in that state and without regard to
any applicable conflicts of law. Except as otherwise provided, any

- 5 -



--------------------------------------------------------------------------------



 



dispute directly or indirectly based upon, arising out of, connected to or
relating to this Agreement, the transactions contemplated hereby or any right or
obligation created hereby, irrespective of the legal theory or claims underlying
any such dispute (including any tort and statutory claims), shall be resolved in
any court of competent jurisdiction located in Dallas County, Texas. Each of the
Parties to this Agreement hereby irrevocably (a) consents to submit itself to
the personal jurisdiction of any Texas state or federal court in the event any
dispute arises out of this Agreement or any of the transactions contemplated
hereby, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, including
a motion for forum of non conveniens or other actions or other motions asserting
the aforementioned forum is inconvenient, and (c) agrees that it will not bring
any action in relation to this Agreement or any of the other transactions
contemplated hereby in any court other than a Texas state or federal court.
*****

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

              PANDA ENERGY MANAGEMENT, LP
 
       
 
  By:   PEMC, Inc., its General Partner
 
      /s/ Todd W. Carter
 
       
 
      Name: Todd W. Carter
 
      Title: President
 
            PANDA ETHANOL, INC.
 
       
 
  By:   /s/ Darol Lindloff
 
       
 
      Name: Darol Lindloff
 
      Title: Chief Executive Officer

- 7 -



--------------------------------------------------------------------------------



 



Exhibit 1
Payment of NON-Labor related PEM Services by company
All amounts payable by the Company in cash for the PEM Services provided
pursuant to this Agreement shall be remitted to PEM in United States dollars in
the form of a check or wire transfer to a bank designated in the invoice or
otherwise in writing by PEM. As payment relates to non-labor related PEM
Services,, PEM and Company will adhere to the payment terms shown in
Section 4(a).
Payment of Labor Related PEM Services by Company
All labor related PEM Services rendered to the Company by PEM employees,
excluding those PEM employees that also hold a position with the Company’s board
of directors, shall be payable in common stock of the Company. The equity
payment methodology is in this Exhibit 1. As payment relates to labor-related
PEM Services, PEM and Company will adhere to the payment terms shown in
Section 4(b). Any other PEM Services or expenses related thereto shall be
payable in cash according to Section 4(a) of the Agreement.
Determination of Value of Services Provided:
Each month, PEM employee time sheets will be submitted which allocate work hours
spent on various activities. Hours spent by PEM employees on Company activities
will be subject to payment in Company stock to PEM from Company.
Each PEM employee’s annual salary divided by 2,080 will determine that PEM
employee’s hourly rate. The hourly rate for each individual providing PEM
Services, multiplied by 2.5 times will be applied to the aggregate monthly hours
of services provided by that individual to Company to determine the cash value
of the PEM Services rendered by PEM to Company. This calculation will be
performed for each PEM employee that provides services to Company.
Security to be Used for Payment:
Common Stock of Company
Pricing Mechanic:
Each month, a volume weighted average price of Company stock (ticker: PDAE) will
be calculated for the last 10 trading days of a given month.
The volume weighted average price will be determined by the summation of each
day’s traded share volume multiplied by the day’s closing share price, divided
by the total share volume for the 10 day period. This will determine the price
per share for Company stock issued to PEM for the given month.
If there is no trading volume for the 10 day period, then the closing share
price for the 10 day period shall be used.

 



--------------------------------------------------------------------------------



 



Example Calculation of Monthly Pricing:

                                              Closing Share         Day      
Price   Daily Volume   Trade Value   1    
 
  $ 6.00       1,000     $ 6,000.00     2    
 
  $ 5.75       2,500     $ 14,375.00     3    
 
  $ 6.00       2,000     $ 12,000.00     4    
 
  $ 6.25       1,500     $ 9,375.00     5    
 
  $ 6.00       2,000     $ 12,000.00     6    
 
  $ 6.00       0     $ —     7    
 
  $ 6.25       1,500     $ 9,375.00     8    
 
  $ 6.25       1,500     $ 9,375.00     9    
 
  $ 6.50       2,000     $ 13,000.00     10    
 
  $ 6.50       1,000     $ 6,500.00          
 
                        Total  
 
            15,000     $ 92,000.00          
 
                        VWAP  
 
                  $ 6.13  

Stock Issuance Frequency:
Quarterly in arrears (payable within 30 days of invoice)
Registration Rights:
Piggyback registration rights or other reasonable registration rights compatible
with existing registration rights agreements of Company. Parties will execute a
registration rights agreement in substantially the same form as the one
presented in Exhibit 2. Any registration rights agreement entered into by
Company is subject to the terms of the PIPE I and PIPE II Registration Rights
Agreements, which were entered into by Company and dated June 7, 2006 and
November 28, 2006, respectively.
Example Calculation of Shares to be Issued:
October hours charged by PEM to Company: 1,200
10 day volume weighted average price for PDAE: $5.00/share
Hourly rate: $60
Multiplier: 2.5
1,200 hours x $60/hour x 2.5 = $180,000
$180,000 ÷ $5.00/share = 36,000 shares
November hours charged by PEM to Company: 1,450
10 day volume weighted average price for PDAE: $5.50/share
1,450 hours x $60/hour x 2.5 = $217,500

 



--------------------------------------------------------------------------------



 



$217,500 ÷ $5.50/share = 39,545 shares
December hours charged by PEM to Company: 1,000
10 day volume weighted average price for PDAE: $6.00/share
1,000 hours x $60/hour x 2.5 = $150,000
$150,000 ÷ $6.00/share = 25,000 shares
Cumulative shares issued for the 4th quarter:
36,000 + 39,545 + 25,000 = 100,545 shares

 